Jenkins, P. J.
1. The liability of a master for injuries proximately occasioned by the negligence of a servant is limited to acts of the servant done within the scope of his duties and employment.
2. Where a petition showed that the business of the defendant was the *798sale and distribution of ice from wagon or truck driven by tlie defendant’s servant, and that the injury to the plaintiff was occasioned by the act of the servant while thus engaged, in negligently starting off his wagon while tlie plaintiff was attempting to mount it after having been invited to ride by the servant, and where the petition nowhere charged, either in express terms or by reasonable inference from the facts stated, that the act of the servant in inviting or permitting the plaintiff to ride on the defendant’s track was within the scope of his duties and employment, it was not error to dismiss the suit on demurrer. Walker v. Southern Ice & Coal Co., 144 Ga. 690 (87 S. E. 888). Judgment affirmed.
Decided November 10, 1920.
Action for damages; from city court of Atlanta — Judge Keid. April 14, 1920.
T. G. Lewis, W. H. Terrell, for plaintiff.
McDaniel & Black, for defendant.

Stephens and Smith, JJ., concur.